Citation Nr: 0733041	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Increased initial evaluation for post traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

Increased initial evaluation for residuals of a shell 
fragment wound to the right hand, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1951 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which granted service connection 
for post traumatic stress disorder (PTSD) and residuals of a 
shell fragment wound to the right hand, assigning a 30 
percent disability rating for PTSD and a 10 percent rating 
for the right hand disability.  

In an August 2006 Board decision, the rating for PTSD was 
increased to 50 percent for the entire appeal period, and the 
claims were remanded for additional development.  The RO 
issued a September 2006 rating decision implementing the 
Board's decision.  However, regarding the PTSD claim, the RO 
failed to issue a Supplemental Statement of the Case (SSOC) 
as required in the Board's August 2006 remand.  As to the 
shell fragment residuals claim, all additional development 
has been completed.

A hearing before the undersigned sitting at the RO was held 
in February 2006. A transcript of that hearing is of record.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the right hand are 
manifested by no more than a gap of two inches from the thumb 
pad and the fingers.

2.  Residuals of a shell fragment wound to the right hand are 
manifested by no more than a gap of 5 cm. from the index 
fingertip to the crease of the hand.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of twenty 
percent for residuals of a shell fragment wound to the right 
hand, resulting in limitation of function of the thumb, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.31, 4.7, 4.45, 4.71a Diagnostic Codes 5010, 5003, 
5228 (2007).

2.  The criteria for a separate 10 percent rating for 
residuals of a shell fragment wound to the right hand, 
resulting in limitation of function of the index finger, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.31, 4.7, 4.45, 4.71a Diagnostic Codes 5010, 5003, 
5229 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated February 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his/her 
claim.  In August and December 2006, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in May 2007.  The veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
38 C.F.R. § 3.159 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record and in conjunction with 
the pertinent rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40, 4.45 (2007).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The veteran was originally granted service connection for 
residuals of a shell fragment wound to the right hand and 
assigned a 10 percent evaluation in a June 2003 rating 
decision.  The award was effective October 8, 2002.  A May 
2007 rating decision assigned a temporary evaluation of 100 
percent from June 3, 2005 through September 30, 2005, and 
continued the ten percent evaluation effective October 1, 
2005.  

The veteran believes he is entitled to a rating higher than 
10 percent. At a February 2006 Board hearing, the veteran's 
daughter testified that he sought treatment for his hand in 
2005 and had surgery but indicated it had been a problem for 
him before that.  (Tr. 10)  The veteran stated that he did 
not have full function of his hand, and the veteran suffers 
pain for which he takes Motrin or Aleve.  (Tr. 17)  

The veteran's right hand, his major hand, is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 which pertains 
to arthritis due to trauma and requires a rating under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings is rated 
on the basis of the limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5003 also provides for 20 percent and 10 
percent ratings in the absence of limitation of motion based 
on X-ray evidence, but these ratings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  A 20 percent rating is 
contemplated for the involvement of two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  April 2005 X-rays show involvement of the first 
metacarpophalangeal joint and the first carpometacarpal 
joint.  Under 38 C.F.R. § 4.45(f), involvements of the 
metacarpal and carpal joints of a hand are considered a group 
of minor joints.  Therefore, there is no basis for a rating 
greater than 10 percent.

There are additional codes under which the veteran could 
arguably receive a rating greater than 10 percent.  Under 
Diagnostic Code 5224, a 20 percent evaluation would only be 
warranted if the veteran had unfavorable ankylosis of the 
thumb.  However, as there is no evidence of any ankylosis, 
there is no basis for a rating greater than 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5224.

Further, under Diagnostic Code 5228, a 10 percent evaluation 
is assignable for limitation of motion of either thumb with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent evaluation is assignable for 
limitation of motion of either thumb with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.  

A May 2003 fee based VA examination provided a diagnosis of 
"status post shrapnel injury to the right hand and thumb, 
with residual decreased range of motion and weakness of the 
thumb joint; moderate degenerative arthritis of the first 
carpal metacarpal joint."  The physician noted that the 
range of motion of the right thumb is limited by pain and 
weakness with pain having the major functional impact.  It is 
not limited by fatigue, lack of endurance or incoordination.  
The physician further noted the distance between the tip of 
the thumb and the base of the little finger was three cm.  
The veteran has intact finger approximation to the proximal 
transverse crease of the palm.  

An April 2005 fee based VA examination provided a diagnosis 
of "status post shell fragment wound to the right hand and 
thumb, with residual limited range of motion of the right 
thumb and index finger; osteoarthritis on X-ray."  The 
physician stated that pain was the major functional impact on 
the veteran.  The opposition of the thumb to the base of the 
little finger was 2.5 cm.  The physician noted that the 
veteran has intact finger approximation.  It was also noted 
that the veteran has difficulty tying shoelaces, fastening 
buttons and picking up a piece of paper.

Private medical records indicate that in June 2005 the 
veteran was diagnosed with right thumb basal joint arthritis 
and had a right thumb basal joint arthroplasty which removed 
the trapezium bone from his hand.  In post surgery progress 
notes dated July 2005, opposition of the right thumb was 4.5 
cm.  

A March 2007 VA examination noted that the surgery had 
increased the thumb's range of motion by five degrees but 
that the veteran reported that pain was not improved.  The 
examiner noted that the veteran's grip is weak and that he is 
unable to hold onto a piece of paper between his right thumb 
and index finger without allowing the examiner to pull it out 
with ease.  The examiner indicated that the strength of the 
pinch is 1/5 at best.  The diagnosis provided was "status 
post shrapnel wound to the right hand with significant 
residual pain and limitation of motion of/and function of the 
right thumb and index finger."  August 2007 X-rays revealed 
osteoarthritis of the first digit and at the metacarpocarpal 
and metacarpophalangeal joints.  The veteran was able to 
touch the tip of the thumb to within 8 mm. of the base of the 
index finger and to within 4 cm. of the base of the fifth 
(little) finger.  The examiner stated that the most 
significant aspect of the veteran's disability is pain, with 
no incoordination or additional fatigue following repetitive 
use. 

Considering the limitation of motion in the movement of the 
thumb; the loss of strength and the objective evidence of 
pain, the Board finds that the residuals of shell fragment 
wound to the right hand more nearly approximates a gap of two 
inches between the thumb pad and the fingers to warrant a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5228.  Considering the DeLuca tenets and all the evidence of 
record, the Board finds that there is sufficient evidence to 
warrant a (20 percent) rating.  DeLuca, supra.  The Board 
notes that the March 2007 VA examiner found that pain was the 
most significant aspect of the veteran's disability and is 
the cause of his limited motion.

Moreover, the veteran has exhibited limitation of motion of 
the index finger that has not been disassociated with the 
residuals of shell fragment wounds.  On the most recent VA 
examination, the index finger could only come to within 5 cm. 
of the crease of the hand, and there was exhibited loss of 
strength.  Resolving all doubt in the veteran's favor, a 
separate 10 percent rating is warranted for the residuals of 
shell fragment wounds affecting the right index finger.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5228, DeLuca, supra.  

The Board has also considered whether the veteran is entitled 
to a disability rating for scars under 38 C.F.R. § 4.118 
(2007).  However, the March 2007 VA examiner noted that there 
was no evidence of skin residuals of shrapnel wound.  As a 
result, these regulations are not for application.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
Further, the Board finds that staged ratings are not 
required.  See Fenderson, supra.

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that residuals of a shell fragment wound to 
the right hand markedly interferes with employment or results 
in hospitalization, and no evidence of an exceptional or 
unusual disability picture that renders application of the 
standard rating schedule impractical.  See 38 C.F.R. § 4.10 
(2007).  Therefore, an extraschedular evaluation is not 
warranted in this case.


ORDER

An initial evaluation of 20 percent for residuals of a shell 
fragment wound to the right hand, affecting the thumb, is 
allowed, subject to the regulations governing the award of 
monetary benefits.  

A separate 10 percent rating for residuals of a shell 
fragment wound to the right hand, affecting the index finger, 
is allowed, subject to the regulations governing the award of 
monetary benefits.  






REMAND

In its August 2006 remand, the Board directed the RO to 
provide corrective VCAA notice and thereafter, review the 
PTSD claim to determine if a higher rating was warranted.  If 
the claim was denied, the RO was to issue an SSOC.  As the 
claims file does not contain an SSOC, it appears the RO has 
failed to comply with the Board's August 2006 remand.  Stegal 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO should review the PSTD claims 
for a rating higher than the currently 
assigned 505 evaluation. If the claim is 
denied, the RO should issue an SSOC to the 
veteran, and he should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


